Citation Nr: 0533979	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-19 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) prior to 
April 7, 2004.

2.  Entitlement to a disability evaluation in excess of 70 
percent for PTSD from April 7, 2004.

3.  Entitlement to an effective date earlier than June 19, 
2001, for a grant of a 50 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to October 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO), which re-characterized the veteran's 
service-connected anxiety reaction as PTSD and granted a 50 
percent rating for that disability, effective from June 19, 
2001.  The veteran appealed both the rating assigned and the 
effective date of the new rating.

The veteran and his spouse provided testimony at a Travel 
Board hearing that was chaired by the undersigned at the RO 
in February 2003.  A transcript of that hearing has been 
associated with his claims folder.

The Board remanded the appeal in March 2004 to the agency of 
original jurisdiction (AOJ) for additional development.  The 
AOJ completed the requested development and thereafter 
granted, in a February 2005 rating decision, the current 
rating of 70 percent for the service-connected PTSD, as well 
as a total rating based on individual unemployability due to 
service-connected disability.  Because the 70 percent rating 
was assigned only effective from April 7, 2004, there remains 
the question of whether a rating higher than 50 percent is 
warranted prior to that date.  Accordingly, and for the sake 
of clarity, the Board has determined to split the issue of an 
increased rating for PTSD as shown on the first page of this 
decision.

In his notice of disagreement, which was received at the RO 
in June 2002, the veteran appeared to raise the issue of the 
propriety of a reduction of a 10 percent rating for his 
service-connected psychiatric disability, which the RO had 
implemented by rating decision issued in September 1948.  
This matter, which is not inextricably intertwined with the 
issues now before the Board, is not on appellate status and 
it is therefore referred back to the AOJ for clarification 
from the veteran and the appropriate action.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matters on appeal.

2.  Prior to April 7, 2004, the service-connected PTSD was 
already shown to be productive of occupational and social 
impairment with deficiencies in most of the areas of work, 
family relations, judgment, thinking, and mood, with symptoms 
including near continuous depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.

3.  Since April 7, 2004, the service-connected PTSD has not 
been shown to be productive of total occupational and social 
impairment.

4.  It is not shown that VA received either a formal or 
informal claim for a compensable rating for the service-
connected PTSD prior to June 19, 2001, or that it was 
factually ascertainable that an increase in the severity of 
the service-connected PTSD had occurred within the one-year 
period immediately preceding that date.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 70 percent, but not higher, for PTSD for the period of the 
appeal prior to April 7, 2004, are met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2005). 

2.  The criteria for entitlement to a disability evaluation 
in excess of 70 percent for PTSD from April 7, 2004, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2005). 

3.  The criteria for entitlement to an effective date earlier 
than June 19, 2001, for a grant of a 50 percent rating for 
PTSD, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to provide 
certain notice to the claimant and his representative.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.

In this case, VA provided partial VCAA-compliant notice to 
the veteran by means of an August 2001 VCAA letter by which 
he was notified of the divisions of responsibility between VA 
and him to obtain the evidence and information necessary to 
substantiate his claim.  VA thereafter provided full VCAA 
notice to the veteran by means of a March 2004 VCAA letter, 
which listed the issues on appeal and notified the veteran 
not only of the divisions of responsibility between VA and 
him to obtain the necessary information and evidence, but of 
what was needed in order to have substantially complete 
applications for an increased rating and for an earlier 
effective date.  

The March 2004 VCAA letter also clearly complied with the 
fourth notification element, by asking the veteran, on the 
second page of that letter, to submit any other evidence or 
information in his possession that he would think would 
support his claim.

Thus, the veteran has received adequate VCAA notice.  See 
Short Bear v. Nicholson, 19 Vet. App. 341 (2005); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the AOJ.  Pelegrini II, 18 Vet. App. at 115.  In the present 
case, this was not the case, as full VCAA notice was given 
afterwards, in March 2004.  However, there has been no 
prejudice to the veteran by the untimely notice, inasmuch as 
the Court has held that delayed notice is generally not 
prejudicial to a claimant, especially cases such as the 
present one where there has been no allegation or showing of 
prejudice and where the content of the notice given to the 
claimant substantially complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Mayfield.

Thus, to the extent that any notice in this case may have 
been inadequate with regard to timing, the veteran's evident 
actual knowledge of what was needed to substantiate his 
claims for increased ratings and an earlier effective date 
prior to final adjudication by VA provided "a meaningful 
opportunity to participate in the adjudication process."  
Short Bear. 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified treatment records that 
are pertinent to the issues on appeal, has given the veteran 
an opportunity to submit testimony in support of his appeal, 
and has had the veteran examined in order to secure medical 
data sufficient for an equitable disposition of the matters 
on appeal.

There is no suggestion on the current record that there 
remains evidence that is pertinent to either of the matters 
on appeal that has yet to be secured.

Thus, inasmuch as VA has complied with its notification and 
assistance requirements under the laws and has obtained and 
developed all the evidence that is necessary for an equitable 
disposition of the matters on appeal, the Board is of the 
opinion that the appeal is now ready to be considered on the 
merits.

II.  Factual background

A review of the evidentiary record reveals that the veteran 
was originally service-connected for psychoneurosis, mixed 
type, by rating decision dated in April 1945.  An initial 
rating of 10 percent was assigned therein, effective from the 
day after the veteran's discharge from active military 
service, in October 1944.

The Board denied an appeal of a claim for a disability 
evaluation in excess of 10 percent for the service-connected 
psychoneurosis, mixed type, in a decision issued in December 
1946.  Thereafter, by rating decision dated in September 
1948, the RO re-characterized the service-connected 
psychiatric disorder as anxiety reaction, manifested by 
tenseness, irritability, and gastrointestinal symptoms, and 
decreased the rating to zero percent, effective from November 
1948.

In a memorandum dated on June 19, 2001, which does not have a 
stamp showing when it was received by VA, the veteran's 
representative requested that the service-connected 
disability be re-evaluated for purposes of "initiating a 
claim for increased benefits."  Additionally, the veteran 
submitted a Statement in Support of Claim, VA Fom 21-4138, 
which he did not date and is not date-stamped either, 
requesting "an incre[ase] in my service connected 
disability" and a VA medical examination.  This statement 
was filed in the veteran's claims folder directly on top of 
the representative's June 19, 2001, memorandum.  Both 
documents appear to have been originally stapled together.  
Thus, in the absence of any allegation or showing to the 
contrary, the Board deems the veteran's statement as having 
been received also on June 19, 2001.

The veteran reported for a VA mental disorders examination in 
September 2001, at which time he and his wife reported that 
he was avoidant, irritable, easily startled, withdrawn, and 
otherwise affected by his [inservice] experiences.  Given the 
fact that the veteran's claims file was not made available to 
the examiner for review, the examiner requested that the 
veteran be re-scheduled for another time when the claims file 
would be available.

In November 2001, the veteran's representative submitted an 
October 2001 statement from a VA clinical psychologist, 
indicating that the veteran reported ongoing PTSD symptoms 
since returning from the Pacific and now presented with clear 
PTSD symptomatology.  The intensity and frequency of the 
veteran's "Category B symptoms" had diminished somewhat 
over time, but the veteran reportedly continued to re-
experience his traumas in the form of recurrent and 
intrusive, distressing recollections and dreams.  He appeared 
to have the greatest difficulty with the "Category C 
cluster," and would go to great lengths to avoid thoughts, 
feelings, or conversations associated with his war 
experiences, a defense that had been most clearly manifested 
by his declining an opportunity to participate in therapy at 
the "Vet Center."
 
The VA clinical psychologist further noted that the veteran 
also avoided activities, places, or people that could arouse 
painful memories of his military service, and had a markedly 
diminished interest and participation in significant 
activities.  He kept to himself, felt somehow detached or 
estranged from others, and had a restricted range of affect.  
He had significant difficulty falling and staying asleep, for 
which he had been prescribed medication.  He also reported 
difficulty concentrating and episodic problems with 
irritability.  Over the course of his life, he had 
experienced clinically significant distress in his social, 
occupational, and personal quality of life, as a result of 
his symptoms.  In the clinical psychologist's opinion, the 
veteran fully met the DSM-IV criteria for PTSD, of immediate 
onset, chronic, severe.  He was offered the opportunity for 
therapy, but he had stated that he did not expect to be able 
to change at his age and certainly did not want to have to 
relive his experiences any more than he had for the past 50 
years.

On VA mental disorders examination in March 2002, the 
examiner noted that this was a continuation of the evaluation 
for which the veteran had been initially seen by him in 
September 2001, at which time the claims file had been 
unavailable.  This time, the examiner had had an opportunity 
to review the file, which he noted revealed service with the 
U.S. Marine Corps in the Pacific between 1942 and 1944, and 
initial treatment for psychoneurosis, with symptoms including 
anxiety, depression, hyperactivity, intrusive recollections, 
nightmares, and reactions to cues reminding him of the 
traumatic events he had undergone.

In reviewing the veteran's history, the examiner further 
noted that the veteran had retired in 1979 before reaching 
retirement age because he was no longer able to tolerate 
being in the workplace.  He reported being married and having 
two daughters, grandchildren, and great-grandchildren, but 
stated that he did not have any friends, nor wanted any, but 
would rather stay by himself.  His children would come and 
visit, but he could not wait until they went home, as he 
could not stand the noise or confusion of any kind.  
Currently, he did household chores and shopping, and traveled 
between his home and the store for errands.  His medical 
history included ongoing gastrointestinal symptoms for many 
years, a history of a stroke at about age 38 or 39, and 
coronary artery disease, which had been treated with a bypass 
graft in 1990.

As for prior psychiatric treatment, it was noted that the 
veteran had been evaluated by the VA clinical psychologist 
referred to earlier in this decision but that the veteran had 
been unable to pursue psychotherapy there because of his 
inability to tolerate exploring memories.  On mental status 
examination, he was quiet, slow-spoken, and cooperative, and 
had clear and fluent speech.  His affect was constricted and 
his mood was depressed and anxious.  His thought process was 
coherent and goal directed.  The veteran did not report 
suicidal or homicidal ideas.  Likewise, he did not report 
auditory or visual hallucinations.  His sensorium was grossly 
clear and his insight and judgment were both good.

The examiner finally explained, in the diagnosis section, 
that the original diagnosis of psychoneurosis established in 
1944 was best interpreted in current terms as PTSD, which was 
consistent with both the veteran's past and present symptoms.  
The PTSD had clearly had an ongoing impact on the veteran 
over the last 58 years of his life and had taken both his 
social and occupational adaptation to a reduced level 
compared to what they otherwise might have been.  The 
examiner pointed out that, as noted by the VA clinical 
psychologist in October 2001, the veteran manifested symptoms 
in all spheres of re-experiencing, arousal, and avoidance, as 
well as associated symptoms of depressed mood.  A global 
assessment of functioning (GAF) score of between 50 and 55 
was assigned, and it was further opined that the veteran 
would be capable of managing his benefits.

In a statement received at the RO in March 2002, the veteran 
reported having been seen by a private psychiatrist in 
Camden, New Jersey, shortly after discharge in 1944.  He 
explained that he had had "maybe five or six treatments with 
him" but that "it was so long ago, that I can't remember 
his name and I don't have any of his records."

At his February 2003 hearing before the undersigned, the 
veteran stated that he did not have any friends, that he did 
not like to be around people or in crowded places, and that 
noise and confusion upset him.  He indicated that he watched 
TV but that hearing about current world events upset him and 
that he had had a terrible time with the events of 9/11.  He 
reported sleeping about six hours every night, but said that 
he would wake up very often during the night because of his 
dreams.  He denied, however, having hallucinations or 
flashbacks during the day and said that he talked to his 
neighbors, but was not friends with them.

His spouse essentially described how the veteran's mental 
health had deteriorated throughout the years since his 
military discharge, indicating that he was now more withdrawn 
and that, because of his desire to avoid people and noises, 
they did not live a normal life and had no company.

In regards to his claim for an earlier effective date, the 
veteran recalled having filed his claim for an increased 
rating in the year 2001 and stated that he did not recall if 
he had started receiving mental health treatment for his PTSD 
prior to that year.  He and his spouse also reported that he 
had received psychiatric treatment in Camden, New Jersey, 
soon after being discharged, but that he had stopped 
receiving this medical care after about 12 treatments because 
he could not afford it, as he was newly married.  Having 
reported worsening of his psychiatric disability, he was 
asked if he would be willing to report for another VA mental 
disorders examination, and he answered in the affirmative.

On VA mental disorders re-examination in April 2004, the 
examiner noted at the outset his full review of the veteran's 
claims folder.  The veteran reported constant stress while in 
combat in the Pacific, as a result of which he found himself 
isolated and withdrawn.  He stated that he avoided all people 
and stayed away from the Fourth of July fireworks and that 
his stress had led him to drink for a couple of years, 
although he no longer self-medicated with alcohol.  He 
reported being upset by noise and commotion.  He brought a 
sealed letter from his spouse, in which she reported that, as 
a result of the veteran's war experiences, he had markedly 
changed from an outgoing, gregarious man to a loner who would 
not permit visitors in his home.  Recurrences of combat 
memories occurred practically every day, and he had 
nightmares as well, approximately once a week.

The veteran also reported having seen a private psychiatrist 
after service only on five or six occasions because he could 
not afford the private fee.  He had been seeing his own 
medical doctors since then, who had put him on psychiatric 
medications, but he stated that he had not seen any 
psychiatrist "since then."

The examiner noted that the veteran's medical records 
revealed follow-up treatment for a number of medical problems 
including high cholesterol, dermatological problems, and a 
cardiovascular disease.  He was on medications, but the 
examiner noted that it was unclear if any were psychiatric 
medications.  The examiner further noted the veteran's 
military history, as reported by the veteran, with traumatic 
incidents including being bombed constantly at night and 
having been subject to kamikaze attacks.  The veteran 
reported almost daily recurrence of memories and nightmares, 
sleep difficulties, and "changes in his personality so that 
he is an isolated loner."

The examiner further noted that the veteran had been married 
for 60 years, that he and his spouse lived in an apartment, 
as they could no longer take care of a house or its grounds, 
and that they had two grown, independent daughters.  The 
veteran once again reported that he avoided all people, as 
well as noises, and that he would rather be by himself.  He 
spent his time mostly window-shopping and reading the 
newspaper.  He tended to avoid watching TV and had no hobbies 
or interests.

On mental status examination, the veteran was noted to be 
tearful throughout the examination.  He was described as an 
elderly, intelligent, distinguished-looking man who spoke 
well in presenting his case.  He said he felt very upset 
because he was unusually high strung and had medical problems 
due to stress.  He denied suicidal ideation or ever having 
attempted to hurt himself.  He also denied homicidal ideation 
and auditory and visual hallucinations.  He was fully 
oriented, was not psychotic, and was deemed able to manage 
his own funds.  Regarding his employability, it was noted 
that he had been retired for almost 25 years "due to an 
early retirement with marked social and industrial impairment 
related to his PTSD."  The following impression and 
diagnoses were offered:

IMPRESSION:

My impression is that the veteran more 
than meets the criteria for the 
diagnosis.  He faced his own and 
other[']s deaths in combat.  He now has 
frequent recurrence of traumatic 
memories, stirred up by reminders, and 
some nightmares once a week.  He avoids 
war news of the Iraq war.  He feels sorry 
for the troops there.  It brings back too 
many painful memories for him.  
Hyperarousal symptoms are to be noted in 
his poor tolerance of noise, stress, 
grandchildren, family gatherings, and 
poor sleep.

DIAGNOSES:

Axis I:		PTSD; chronic, severe.
Axis III:	Medical problems include 
cardiovascular disease with 
triple bypass surgery, 
hypertension, and high 
cholesterol levels.  He is on 
multiple medications.
Axis IV:	This would include his almost 
complete social isolation and 
withdraw from people, inability 
to tolerate any stress, 
marriage which has created 
great difficulties for his wife 
and two children.
Axis V:	The GAF score is 43.

Finally, the Board also acknowledges the presence in the 
claims file of VA outpatient medical records produced between 
1994 and 2004.  The vast majority of these records, however, 
reveal medical treatment for the above mentioned physical 
conditions.  Only a few of these records, produced in the 
year 2004, contain passing references to the veteran having 
depression and to his being prescribed Prozac.

III.  Applicable legal criteria

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  See 38 C.F.R. § 4.130, Code 9411.  Under this 
formula, a rating of 50 percent is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent schedular rating is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment due to such symptoms 
as gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).

IV.  Legal analysis

A.  Entitlement to a disability evaluation in excess of 50 
percent
 for PTSD prior to April 7, 2004

The medical evidence of record confirms that, prior to April 
7, 2004, the veteran suffered from intrusive memories and 
nightmares, difficulties sleeping and concentrating, had a 
restricted range of affect, was anxious and irritable, and 
had a depressed mood.  In an October 2001 statement, a VA 
clinical psychologist characterized his PTSD as both chronic 
and severe.  The evidence of record from the submission of 
the claim shows that the veteran had deficiencies in family 
relations and mood, with near continuous depression that 
affected his ability to function independently, 
appropriately, and effectively, to the point that he reported 
having had to retire early and currently living an almost 
isolated life with his spouse, who confirmed the 
deterioration of his mental health and the serious effect 
that the veteran's PTSD had caused on his (and her) life, at 
all levels.

The veteran was not shown, prior to April 7, 2004, to have 
suicidal ideation, obsessional rituals, intermittently 
illogical, obscure, or irrelevant speech, spatial 
disorientation, or to neglect his personal appearance or 
hygiene.  Thus, he did not meet, prior to April 7, 2004, all 
of the criteria for a 70 percent rating.  Nevertheless, his 
disability approximated the overall criteria for that 
evaluation.  38 C.F.R. §§ 4.7, 4.21.  A veteran needs not 
meet all the criteria enumerated under Section 4.130 in order 
for him to be entitled to a specific rating, as the symptoms 
recited in the criteria in the rating schedule for evaluating 
mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating."  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  

Moreover, the veteran's GAF score of 50, reported in March 
2002, indicates serious symptoms or serious impairment in 
social, occupational, or school functioning.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130.  This evidently low score, when 
considered in conjunction with the above cited psychiatric 
symptoms reported prior to April 7, 2004, leads the Board to 
find, resolving any reasonable doubt in favor of the veteran, 
that the veteran's PTSD already rendered him, prior to that 
date, unable to establish and maintain effective 
relationships, as required for a 70 percent rating.

Accordingly, because the veteran met, as of April 7, 2004, 
most of the criteria for a rating of 70 percent, the Board 
concludes that an evaluation of 70 percent is warranted for 
the service-connected PTSD for the period of the appeal prior 
to that date.

Turning to the criteria for a 100 percent schedular rating, 
the medical evidence of record dated prior to April 7, 2004, 
did not reveal that, because of his PTSD, the veteran had 
total occupational and social impairment due to symptoms such 
as gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss.  
Accordingly, a rating higher than 70 percent was not 
warranted prior to April 7, 2004.

B.  Entitlement to a disability evaluation in excess of 70 
percent
for PTSD from April 7, 2004

The competent evidence of record produced since April 7, 
2004, confirms that the veteran remains isolated and 
withdrawn, has frequent recurrence of traumatic memories, as 
well as nightmares, and still suffers from chronic, severe 
PTSD, with a GAF score now of only 43.  Under the DSM-IV, 
such a score, like the score of 50, is indicative of serious 
symptoms or serious impairment in social, occupational, or 
school functioning.

It is clear, then, in fact more than it was prior to April 7, 
2004, that the veteran's symptomatology still fulfills the 
criteria for a 70 percent rating, in that it clearly shows 
deficiencies in most of the areas of work, family relations, 
judgment, thinking, and mood, so as to be productive of an 
inability to establish and maintain effective relationships.

However, the current symptomatology, as was the case prior to 
April 7, 2004, does not arise to the level of rendering the 
veteran totally impaired, occupationally and socially.  In 
this regard, it is again noted that it is not shown that the 
PTSD causes in the veteran symptoms such as gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss.  Accordingly, a 100 percent is not 
warranted, effective from April 7, 2004.

The Board further notes that, because the evidence of record 
both for and against a grant of a 100 percent  rating for 
PTSD since April 7, 2004, is not evenly balanced, the 
doctrine of reasonable doubt if not for application in the 
disposition of the veteran's claim for such a higher rating 
effective from April 7, 2004.

Finally, the Board must point out that, in reviewing the 
veteran's claims for ratings higher than 50 percent prior to 
April 7, 2004, and higher than 70 percent from that date 
forward, the Board has also considered the question of 
whether this case should be referred to the Under Secretary 
for VA Benefits, or the Director of VA's Compensation and 
Pension Service, for extraschedular consideration, as 
provided by 38 C.F.R. § 3.321(b)(1).  

The Board has determined not to refer this case for extra-
schedular consideration because the evidence in this case 
does not reveal an exceptional or unusual disability picture 
that would warrant such referral.  Specifically, it is noted 
that the veteran has not claimed, nor has the evidence shown, 
that the service-connected PTSD has caused frequent periods 
of hospitalization.  While the veteran has claimed that his 
PTSD has markedly interfered with his employment, to the 
point that it allegedly rendered him unemployable more than 
25 years ago, the record shows that VA has already recognized 
this fact by granting a total rating based on individual 
unemployability due to service-connected disability, by 
rating decision issued in February 2005. 

Accordingly, it is not necessary to refer the veteran's claim 
for an increased rating for his service-connected PTSD to the 
Under Secretary for Benefits, or the Director of VA's 
Compensation and Pension Service, for extraschedular 
consideration. 

C.  Entitlement to an effective date earlier than June 19, 
2001,
 for a grant of a 50 percent rating for PTSD

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1).

An exception to the above rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2); see also 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997).

The term "increase," as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400, means an increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511 (1997).

The term "application" is not defined in the statute.  
However, in the regulations, "claim" and "application" are 
considered equivalent, and are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The U.S. Court of Appeals for the Federal Circuit (CAFC), in 
Rodriguez, supra, pointed out that for purposes of 
establishing the requirements and procedures for seeking 
veterans' benefits, a claim, whether "formal" or 
"informal," must be "in writing," in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) define "claim," 
informal as well as formal, as a "communication in 
writing."

Further, the CAFC stated that, when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The CAFC also pointed out that 
the provisions of 38 C.F.R. § 3.155(a) make clear that there 
is no set form that an informal written claim must take.

An informal claim is "[a]ny communication or action 
indicating an intent to apply for one or more benefits."  38 
C.F.R. § 3.155(a).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims - 
formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim, for purposes of determining 
an effective date.  Servello, 3 Vet. App. at 200.

Under 38 C.F.R. 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits.

In the present case, the veteran has acknowledged that he 
filed his claim for an increased rating for his service-
connected PTSD in the year 2001.  Specifically, the record 
reveals that the claim was received on June 19 of that year.  
The veteran has not identified a specific date earlier than 
June 19, 2001, as the date when he filed his claim, and there 
are no VA medical records dated prior to that date that could 
be construed as an informal claim for increased benefits.

Moreover, even though there are VA outpatient medical records 
in the file produced within the one-year period immediately 
preceding June 19, 2001, none of these records contains 
evidence that would allow the Board to make a finding that it 
was factually ascertainable that an increase in the severity 
of the service-connected PTSD occurred within the one-year 
period immediately preceding June 19, 2001.  The statute is 
clear and unambiguous:  If an increase in disability is shown 
within one year prior to the date of claim, whether formal or 
informal, then the effective date can be earlier than the 
date of claim.  See 38 U.S.C.A. 5110(b)(2).  However, if, as 
in the present case, an increase in disability cannot be 
factually ascertainable within one year prior to the date of 
claim, then the effective date is the date of claim.  See 38 
U.S.C.A. 5110(a).

In light of the foregoing, the Board concludes that an 
effective date earlier than June 19, 2001, for the grant of a 
50 percent rating for the service-connected PTSD is not 
warranted in this case under the applicable VA regulations.  
In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the Board 
has no other recourse but to terminate the appeal based on 
lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
429-430 (1994).


ORDER

A 70 percent disability evaluation for PTSD for the period of 
the appeal prior to April 7, 2004, is granted, subject to the 
regulations applicable to the payment of monetary awards.

A disability evaluation in excess of 70 percent for PTSD from 
April 7, 2004, is denied.

An effective date earlier than June 19, 2001, for a grant of 
a 50 percent rating for PTSD,  is denied.



____________________________________________
K. J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


